               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                  Plaintiff,                           8:18-CV-282

vs.                                                    JUDGMENT

THE NEBRASKA HUMANE
SOCIETY,

                  Defendant.


      Pursuant to the parties' joint Stipulation of Dismissal with Prejudice
(filing 53), this case is dismissed with prejudice and without costs, expenses,
or disbursements to any party.


      Dated this 14th day of March, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
